STEPHENS, Circuit Judge,
I dissent.
Heretofore I prepared an opinion in this case in which I held that there were irregularities in the administration of the estate which, in my opinion derived from a commendable though perhaps unwise effort to reduce expenses and save creditors from losses. My associates were not in agreement with my view, and the opinion by Judge Fee, approved by Judge McCormick, followed.
The action of the referee as to Miller’s acting as sales agent was unquestionably wrong and never met with the approval of the trustee. However, I cannot find more than a vague suspicion of any crookedness in the administration emanating entirely from the mere possibility that Miller acted unfaithfully. The. attack upon the proceedings was long delayed and should not be successful, with the consequent disturbance of land titles based upon court orders, unless positive fraud was both alleged, and proved. These requisites seem to me to .be lacking. I would affirm..